DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 04/29/2021.
	
Status of Rejections
The rejection of claim(s) 13 under 35 USC 103 is withdrawn in view of applicant’s amendment.
All other previous rejections are maintained.
New grounds of rejection for claim 13 are necessitated by applicant’s amendment. 

Claim(s) 1-6, 13-15, and 17-19 is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-6, 13-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 6,448,492 B1) in view of Ji (“Fabrication and electromagnetic interference shielding performance of open-cell foam of a Cu–Ni alloy integrated with CNTs”, Applied Surface Science, 311, 2014, pages 351-356) and Ke (“An efficient and transparent copper sulfide nanosheet film counter electrode for bifacial quantum dot-sensitized solar cells”, Journal of Power Sources, 248, 2014, pages 809-815). 

Claim 1: Okada teaches a product comprising an electrically conductive substrate (see e.g. #2 on Fig 1 of Okada) of which at least one part of the surface is covered with a copper metal deposit (see e.g. #4 on Fig 1 of Okada), the surface of said deposit being in an oxidized or sulphurized form (see e.g. #5 on Fig 1 and col 3, lines 29-31 of Okada) 

Okada does not explicitly teach that the deposit has a specific surface area greater than or equal to 1 m2/g. However, Okada teaches that “the reticular copper pattern (3P) is a square or rectangular lattice pattern having a line wide of 1 to 25 µm and an opening ratio of 56 to 96%” (see e.g. col 4, lines 28-32 of Okada). Based on this teaching, it would have been obvious to a person having ordinary skill in the art at the time of filing 2/g are known in the art (see e.g. page 811, paragraph 3, “Results and discussion” of Ke). 

The part of the preamble claiming “an electrode” in an intended use. MPEP § 2111.02 II states ‘If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)’. Okada in view of Ji and Ke teach all the structure required in claim 1 and would be capable of being used as an electrode. 

Claim 2: Okada in view of Ji and Ke teaches that the electrically conductive substrate consists, at least in part, of an electrically conductive material is metal (see e.g. #2 on Fig 1 of Okada).

Claim 3: Okada in view of Ji and Ke teaches that the metal deposit has a thickness of 10 µm (see e.g. col 2, lines 57-59 of Okada). 

Claim 4: Okada in view of Ji and Ke teaches that the metal deposit has a specific surface area of 7.5 m2/g (see e.g. page 811, paragraph 3, “Results and discussion” of Ke).

Claim 5: Okada in view of Ji and Ke teaches that the metal deposit has a porous structure with an average pore size comprised between ~0.91-27 µm (the pore size was based on an opening ratio range of 56-96%, an “a” of 1-25 µm, and equation 1. The pore size being equal to “b” on Fig 4, see e.g. col 9, lines 45-55 of Okada), which overlaps with the claimed range. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 

Claim 6: Okada in view of Ji and Ke teaches that the surface of the metal deposit is in an oxidized and/or sulphurized form (see e.g. #5 on Fig 1 and col 3, lines 29-31 of Okada).

Claim 13: Okada teaches a product comprising an electrically conductive substrate (see e.g. #2 on Fig 1 of Okada) of which at least one part of the surface is covered with a 

Okada does not explicitly teach that the deposit has a specific surface area greater than or equal to 1 m2/g. However, Okada teaches that “the reticular copper pattern (3P) is a square or rectangular lattice pattern having a line wide of 1 to 25 µm and an opening ratio of 56 to 96%” (see e.g. col 4, lines 28-32 of Okada). Based on this teaching, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the product of Okada by adjusting the width of the line and the opening ratio. Adjusting these parameters would adjust the specific surface area. Furthermore, Ji teaches that a large specific surface area for a porous 3d copper network improves performance (see e.g. page 352, col 2, paragraph starting with “Fig. 3(a) shows” of Ji). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the product of Okada by adjusting the specific surface area of the 3d copper network to get improved performance. Additionally, Ke teaches that copper oxide structures with a specific surface area of 7.5 m2/g are known in the art (see e.g. page 811, paragraph 3, “Results and discussion” of Ke). 

The part of the preamble claiming “an electrode” in an intended use. MPEP § 2111.02 II states ‘If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no 

The limitation claiming ”obtainable by a process according to claim 7” is a product-by-process claim. MPEP § 2113 I states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Okada in view of Ji and Ke teach all the structure required in claim 13. 

Claim 14: Okada in view of Ji and Ke teaches a device (see e.g. col 26, lines 39-44 of Okada) comprising a product according to claim (see rejection of claim 1 above). 

The part of the preamble claiming “electrochemical device” in an intended use. MPEP § 2111.02 II states ‘If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 

The limitation claiming “an electrode” is an intended use/function for the product. MPEP § 21114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Okada in view of Ji and Ke teach all the structure required in claim 1 and would be capable of being used as an electrode.

Claim 15: Okada in view of Ji and Ke teaches a device (see e.g. col 26, lines 39-44 of according to claim 14 (see rejection of claim 14 above). 

The part of the preamble claiming “electrochemical device” in an intended use. MPEP § 2111.02 II states ‘If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 

The limitation claiming “being an electrolysis device or a fuel cell” is an intended use/function for the product. MPEP § 21114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Okada in view of Ji and Ke teach all the structure required in claim 15 and would be capable of being an electrolysis device or a fuel cell.

Claim 17: Okada in view of Ji and Ke teaches that the metal is copper (see e.g. #2 on Fig 1 of Okada).

Claim 18: Okada in view of Ji and Ke teaches that the metal deposit has a specific surface area of 7.5 m2/g (see e.g. page 811, paragraph 3, “Results and discussion” of Ke).

Claim 19: Okada in view of Ji and Ke teaches that the metal deposit has a porous structure with an average pore size of ~27 µm (the pore size was based on an opening ratio range of 96%, an “a” of 1-25 µm, and equation 1. The pore size being equal to “b” on Fig 4, see e.g. col 9, lines 45-55 of Okada), which is considered close to the claimed range. MPEP § 2144.05 I states ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)’. 

Response to Arguments
Applicant's arguments filed on 04/29/2021 have been fully considered but they are not persuasive.

On page(s) 7-9, the applicant argues that adjustment of the width of the line and the opening ration will not change the structure of the metal deposit. This is not considered persuasive. The pattern of the substrate would also become the pattern of the deposit. As the applicant states, it will change the surface of the pattern and the surface of the openings. This would change the surface area. The applicant argues the ratio of the surface area to amount deposited would be same but it is not clear why. The change in patterning would change both the surface area of the deposit and the amount of the deposit. 



On page(s) 11, the applicant argues that Okada and Ke are different technical fields. This is not considered persuasive. MPEP § 2141.01(a) I states ‘This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212’. Ke is reasonably pertinent to Okada because both Ke and Okada involve specific surface areas of copper deposits on electric products. In the rejection, . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795